DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25 and 42-45 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 25 recites the limitation "the inset region" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 42 recites the limitation "the end structure" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-7, 9, 12-13, 19-20, and 26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MacDonald et al. (US 2008/0172970).
With regards to claim 1, MacDonald et al. discloses a concrete block (500) comprising:(a) a dry cast concrete body having opposite first and second sides (512, 513), opposite first and second end faces (517, 515) extending between the first and second sides, and opposite first and second bearing faces (516, 514) extending between the first and second sides and the first and second end faces; (i) the body being constructed for use in a wall with the first and second sides laterally against first or second sides of like blocks, and with the first and second bearing faces against first and second bearing faces of like blocks stacked thereon (figure 22); (ii) the first and second sides being greater in length between the first and second end faces than the length of the first and second end faces between the first and second sides (paragraph 0073); and (iii) the body having at least a pair of rod-receiving apertures (532) extending completely therethrough between the first and second sides to permit attachment to a like block through the first and second sides with a rod extending through each of the apertures (figure 18-19).
As to claim 2, MacDonald et al. discloses wherein the first and second end faces (517, 515) are parallel to each other (figure 18).
As to claim 3, MacDonald et al. discloses wherein:(a) the first side (512) has a contact surface portion that is planar; and (b) the second side (513) has a contact surface portion that is planar (figure 18).
As to claim 4, MacDonald et al. discloses wherein the contact surface portion of the first side (512) and the contact surface portion of the second side (513) are parallel to each other (figure 18).
As to claim 6, MacDonald et al. discloses further including an open core (520) extending completely therethrough between the first and second sides (512, 513) (figure 18).
As to claim 7, MacDonald et al. discloses wherein each of the rod-receiving apertures (532) is open to the open core along a full extension of the apertures between the first and second sides (figure 18).
As to claim 9, MacDonald et al. discloses wherein:(a) each of the first and second bearing faces (516, 514) defines an inset region (526, 524) sized to receive a key that will also fit into the inset region of a like block stacked thereon; and (b) each of the inset regions of the first and second bearing faces: (i) extends completely between the first and second sides (512, 513); and (ii) is centered between the first end face and second end face (figure 18).
As to claim 12, MacDonald et al. discloses wherein:(a) an angle between the first bearing face and first end face is orthogonal; (b) an angle between the first bearing face and second end face is orthogonal; (c) an angle between the second bearing face and first end face is orthogonal; and (d) an angle between the second bearing face and second end face is orthogonal (figure 18).
As to claim 13, MacDonald et al. discloses wherein: - the second side (513) is planar, - the first bearing face and the second bearing face (516, 514) are identical; - the first end face and the second end face (517, 515) is each planar; - the first end face and the second end face is each rectangular; and - there are two or more two rod-receiving apertures (532) (figure 18).
As to claim 19, MacDonald et al. discloses wherein:(a) there are at least two rod-receiving apertures  (532) extending through the body between the first and second sides (512, 513) adjacent each of the first bearing face and second bearing face (516, 514); (b) each of the first and second bearing faces defines an inset region (526, 524) sized to receive a key that will also fit into the inset region of a like block stacked thereon; and (c) the inset region of the first bearing face and the inset region of the second bearing face each has at least one rod-receiving aperture (532) extending through the body between the first and second sides (figure 18).
As to claim 20, MacDonald et al. discloses a block assembly comprising:(a) a plurality of blocks according to claim 1, arranged in a row with first and second sides of like blocks being adjacent and against each other and with the rod-receiving apertures (532) in alignment to form a first aligned set of apertures and a second aligned set of apertures; (b) a first rod extending through the first aligned set of apertures; (c) a second rod extending through the second aligned set of apertures; and (d) fasteners secured to each of the first rod and second rod to hold the plurality of blocks together (paragraph 0049).
As to 26, MacDonald et al. discloses wherein the end faces of the blocks form block assembly front and rear faces; and wherein the block assembly front and rear faces are straight and parallel to each other (figure 18).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over MacDonald et al. (US 2008/0172970) in view of MacDonald et al. (US 6,854,231) (referred to hereinafter as MacDonald 231’).
As to claim 5, MacDonald discloses the invention substantially as claimed. However, MacDonald does not explicitly teach wherein the contact surface portion of the first side is angled toward the contact surface portion of the second side as the contact surface portion of the first side extends from a region adjacent the first end face to a region adjacent the second end face. MacDonald 231’ teaches a similar block including contact surface portion (110) of a first side is angle toward the contact surface portion (112) of the second side as the contact surface portion of the first side extends from a region adjacent the firs end face to a region adjacent the second end face (figures 1-15). It would have been obvious to one of ordinary skill in the art to modify the contact surface of MacDonald for the angled contact surface as taught by MacDonald 231’, since it would provide a contact surface to create curves on walls. 
Claim(s) 8 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over MacDonald et al. (US 2008/0172970) in view of Berg (US 3,369,334).
As to claim 8 and 11, MacDonald discloses the invention substantially as claimed. However, MacDonald does not explicitly teach wherein:(a) the first side has a pair of recessed faces recessed from the contact surface portion of the first side; (b) each of the rod-receiving apertures extends through one of the recessed faces in the first side. Berg discloses a similar block including a first side has a pair of recessed faces recessed (84, 85) from the contact surface portion of the first side; (b) each of the rod-receiving apertures  (74, 75) extends through one of the recessed faces in the first side (figures 1-18). It would have been obvious to one of ordinary skill in the art to modify the block of MacDonald to include recessed faces on the sides as taught by Berg, since it would provide apertures to connect and align adjacent blocks. 
Claim(s) 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over MacDonald et al. (US 2008/0172970).
As to claim 27, MacDonald discloses the invention substantially as claimed. However, MacDonald does not explicitly teach wherein the block assembly front and rear faces are curved. It would have been an obvious matter of design choice to modify the block face to be curved, since such a modification would have involved a mere change in the shape of a component. A change in shape is generally recognized as being within the level of one skilled in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Claim(s) 34-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over MacDonald et al. (US 2008/0172970) in view of Rodrique (US 5,282,700).
As to claim 34, MacDonald discloses the invention substantially as claimed. However, MacDonald does not explicitly teach a wall arranged in multiple courses; (i) each course comprising a plurality of the block assemblies being in a row with the end faces of the blocks in the block assemblies being adjacent each other forming course front and rear faces, and the bearing faces of the blocks in the block assemblies being adjacent each other forming course upper and lower faces; (b) a plurality of keys oriented within inset regions of the blocks between the course upper face and course lower face of the next adjacent course stacked thereon. Rodrique teaches a similar block (1) assemblies including a wall arranged in multiple courses (figure 16); (i) each course comprising a plurality of the block assemblies being in a row with the end faces of the blocks in the block assemblies being adjacent each other forming course front and rear faces, and the bearing faces of the blocks in the block assemblies being adjacent each other forming course upper and lower faces (5, 6, 13, 14); (b) a plurality of keys (25) oriented within inset regions (2) of the blocks between the course upper face and course lower face of the next adjacent course stacked thereon (figure 1-16). It would have been obvious to one of ordinary skill in the art to modify the assembly of MacDonald and use the assembly and keys of Rodrique, since it would provide a wall assembly with block secured and aligned.
As to claims 35-36, MacDonald as modified above discloses wherein the multiple courses comprise a vertical wall having no batter; and wherein the multiple courses comprise a retaining wall in which each course is set back from the course it is stacked thereon to form a wall batter (figure 16; offsetting forwardly or rearwardly; col. 1, line 60 to col. 2, line 4).
Allowable Subject Matter
Claims 25, 28-29 and 42-45 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARIB A OQUENDO whose telephone number is (571)270-7411. The examiner can normally be reached Monday-Friday, 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARIB A OQUENDO/            Primary Examiner, Art Unit 3678